Title: To John Adams from Peter Thacher, 8 February 1791
From: Thacher, Peter
To: Adams, John



Hond. & dr Sir
Boston Feb. 8 1791

I must make an apology for asking you to accept of the sermon inclosed herewith.  You knew and loved the man whose death occasioned it, and this circumstance may render it pleasing to you to receive it.  Besides, you loved the father of the author and have always been kind and friendly to him, in person and by these means the candor which it needs will be secured in your perusal of it.
Excuse me, Sir, for saying that I feel the most lively gratitude for the services which you have done your country, and that you have my constant wishes and prayers for your health and happiness.  Mrs Adams, with your good family, share in my best regards, and I am, / Sr, with the utmost / respect, / Yr sincere friend & Sert

Peter Thacher